Title: To James Madison from William Vans Murray, 1 June 1801
From: Murray, William Vans
To: Madison, James


No. 1.
SirParis. 1st. June 1801
Having left the Hague the 22d, I arrived here the 25th. ulto. in the Evening.
The next day Mr. Dawson delivered to me the Instructions, a Letter of Credence from the President to the first Consul and a Copy of the Convention with the Ratification by the President. Every Account from London mentions the Departure of Mr. Ellsworth for America.
On the same Day I called upon Mr Talleyrand. Not finding him at home, I addressed No. 1. to him; and as he is much at Auteüil, I did not receive No. 2. till the 31st, when I sent No. 3, and to day No. 4.
To day at Three I went to see him, agreeably to Appointment. He received me politely; I stated to him that I came by Order of the President to exchange the Ratifications of the Convention lately signed here, and begged him to name a Day for that Purpose, informing him that I had a Copy of my Letter of Credence in my Pocket. He informed me that Joseph Bonaparte, Fleurieu and Roederer, would see me on the Subject, and said, on my pressing for an early Day, that these Gentlemen should receive Instructions immediately to proceed on the Business with me. I took this Opportunity as the one intended to say to him, that I was commanded by the President to request him to convey to his Government, les Assurances de L’Amitié des Etats unis pour la France, et que le Président saisira toutes les Occasions pour lui témoigner ses Dispositions de cultiver l’harmonie et la bonne Intelligence, par une Observance de toutes les Attentions et de tous les Procédés fondés sur le Respect et la Justice, qui sont en Usage entre les Nations, en tout ce qui pourrait arriver entre les Deux Gouvernemens, et en donnant toujours les Preuves d’une veritable Amitié et de faveur, aiant Egard à la Justice due aux autres. He assured me that these Sentiments were reciprocal on the Part of the first Consul; as to the Letter of Credence he observed that it would be proper to deliver it at the public Audience on the 17th. Prairial—the 6th. inst. I informed him that the Convention was in a Course of Execution in the United States in all its Points, and that we expected no Difficulty in the Exchange, immediately after which a Minister would come here. He repeated that the Commission Joseph Bonaparte, Fleurieu and Roederer would talk with me on the Subject. If Appearances without Words can give a Clue to what should be anticipated, I believe that they will accept the Ratification, but will make some Difficulties for the Credit of apparent Sacrifice on their Part. The Defeat of the Northern Coalition will doubtless operate in our favour. Had that succeeded or even continued, new Conditions had probably been held up, as the Price of their Acceptance of the Ratification.
Mr. Talleyrand in parting assured me that Joseph Bonaparte, as the Head of the French Commission should be immediately written to—and on my urging an early Day, he said the Business should not suffer any Longueurs.
They are crowded with Negociations. Count Cobenzl is much at Mortfontaine treating, it is presumed, on the Indemnities which rise out of the Treaty of Luneville. Ministers from almost every State in Germany are here. These Circumstances, and especially that Joseph Bonaparte who is at the Head of their Commission for treating with the United States, is also their Plenipotentiary to treat with Count Cobenzl, will I fear, Sir, throw some little Delay. I shall endeavour to hasten the Exchange by every Attention. I have the Honour to be with great Respect Sir Your most obedient Servant
W. V. Murray.
 

   
   RC and enclosures (DNA: RG 59, DD, Netherlands, vol. 4). RC addressed to Lincoln as acting secretary of state; in a clerk’s hand, signed by Murray; docketed by Wagner as received 10 Sept. Enclosures (4 pp.) are copies of notes relating to diplomatic etiquette; enclosures nos. 2–4 are filed after Murray to [JM], 9 June 1801.


